           Case 1:21-mc-00022-BAH Document 2 Filed 03/04/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    IN RE REQUEST FOR EXEMPTION FROM                              Misc. Action No. 21-22 (BAH)
    ELECTRONIC PUBLIC ACCESS FEES BY
    REBECCA FORDON                                                Chief Judge Beryl A. Howell




                                                  ORDER

        This Miscellaneous matter is before the Court upon the request by Rebecca Fordon,

Faculty Services Librarian at UCLA School of Law, for exemption from the fees imposed by the

Electronic Public Access Fee Schedule adopted by the Judicial Conference of the United States

Courts.1 See Electronic Public Access Fee Schedule, JUDICIAL CONFERENCE (Dec. 31, 2019),

https://www.uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule. Ms.

Fordon seeks a discretionary Public Access to Court Electronic Records (“PACER”) fee

exemption solely for the charges incurred in connection with her scholarly research.

        The Court finds that Ms. Fordon, as an individual researcher associated with an

educational institution, falls within the class of users listed in the fee schedule as being eligible

for a fee exemption. Additionally, Ms. Fordon has demonstrated that the requested fee

exemption is necessary in order to avoid unreasonable burdens and to promote public access to

information. Moreover, Ms. Fordon has shown that her research project is intended for scholarly

research, that it is limited in scope, and that it is not intended for redistribution on the internet or

for commercial purposes. Accordingly, Ms. Fordon shall be exempt from the payment of fees

for access via PACER to the electronic case files maintained in the United States District Court



1
        Requests for a PACER fee exemption “by academicians, researchers and other nonlitigants” are resolved
by the Chief Judge of this Court. D.D.C. LOCAL CIVIL RULE 40.7(g).
          Case 1:21-mc-00022-BAH Document 2 Filed 03/04/21 Page 2 of 2




for the District of Columbia, to the extent such use is incurred in the course of conducting the

research for which she has requested the fee exemption.

       Ms. Fordon shall not be exempt from the payment of fees incurred in connection with

other uses of the PACER system in this Court. The following limitations also apply:

           1. Consistent with Ms. Fordon’s representation that the fee exemption will apply

               only to her, this fee exemption applies only to Ms. Fordon and is valid only for

               the purposes stated above.

           2. This fee exemption applies only to the electronic case files of this Court that are

               available through the PACER system.

           3. By accepting this fee exemption, Ms. Fordon agrees not to sell for profit any data

               obtained as a result of receiving this exemption.

           4. Ms. Fordon is prohibited from transferring any data obtained as a result of

               receiving this exemption, including redistribution via internet-based databases,

               unless expressly authorized by the Court.

           5. This fee exemption is granted for the period of approximately seven months,

               starting on the date of this order and ending on November 30, 2021.

       This fee exemption may be revoked at the discretion of the Court at any time. The Clerk

of the Court shall send a copy of this Order to the PACER Service Center.

       SO ORDERED.

       Date: March 4, 2021



                                                     _________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge
